DETAILED ACTION
This office action is in response to the application filed April 5, 2020 in which claims 1-10 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:   Claim 1 recites the limitation “a side-view portion at one side thereof for broadening a wearer’s visual field.”  However, for further clarity and in order to avoid possible rejection under 35 USC 101 for impermissibly claiming portions of the human anatomy, it is respectfully suggested that claim 1 be amended to recite, for example, “a side-view portion at one side thereof for broadening a wearer’s visual field, during wear.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 10 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 10 impermissibly recites portions of the human organism, the wearer’s face.  It is respectfully suggested that this rejection may be overcome by amending to claim 10 to include language such as “configured to,” “adapted to,” or “during wear.”  For example, a pair of soft rubber pads configured to be attached to the wearer’s face.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a lens being mounted to each of the left frame and the 5right frame, the lens including a front-view lens portion and a side-view lens portion at one side thereof.”  These limitations are indefinite because is unclear whether the limitation “the lens including…” applies to only a single lens simultaneously mounted in both frames, or two lenses, one mounted in the left frame and one mounted in the right frame?  For purposes of examination, these limitations will be interpreted as “two lenses, a first lens being mounted to the left frame and a second lens mounted to the 5right frame, each of two lenses including a front-view lens portion and a side-view lens portion at one side thereof.”  Examiner further respectfully notes that dependent claims 2, 3, 5, and 6 also recite limitations directed to a single lens (e.g. “wherein the side-view portion is integrally extended…” in claim 2).  These subsequent recitations also need to be amended to clarify the precise nature of the two lens goggle structure, consistent with necessary amendments to claim 1. 
Claim 3 recites the limitation “wherein the front frame portion and the side frame portion communicate with each other.”  The meaning of this limitation is not understood.
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No. 2019/0083849 Conan et al. (Conan).
To claim 1, Conan discloses a swimming goggle structure (see all Figures; para. 0003), comprising a frame (3,5), the frame including a left frame, a right frame and a bridge frame for connecting the left frame and the right frame (see Figures 1a-1d; paras. 0022-0026), two lenses (2), a first lens being mounted to the left frame and a second lens mounted to the 5right frame (see Figures 1a-1d; paras. 0023-0024), each of two lenses including a front-view lens portion and a side-view lens portion at one side thereof (annotated Figures 1a-1b, see below; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion) for broadening a wearer's visual field, an angle being formed between the front-view lens portion and the side-view lens portion (annotated Figures 1c-1d, see below).

    PNG
    media_image1.png
    1035
    774
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1035
    763
    media_image2.png
    Greyscale

claim 2, Conan further discloses a swimming goggle structure wherein the side-view lens portion of each lens is integrally extended from the front-view lens portion (annotated Figures 1a-1b; para. 0023).

To claim 3, Conan further discloses a swimming goggle structure wherein the left frame and the right frame each include a front frame portion, a side frame portion, and a temple portion (annotated Figures 1c-1d), the front frame portion is located at a front 15side of the left frame/the right frame; the side frame portion is located between the front frame portion and the temple portion (annotated Figures 1c-1d), the front-view lens portion is mounted to the front frame portion, and the side-view lens portion is mounted to the side frame portion (annotated Figures 1a-1d; inasmuch as currently claimed, in a fully-assembled configuration as depicted in Figures 1a-1d, all portions of lenses 2 are considered to be mounted to all portions of frame 3,5; Examiner respectfully notes that claim 1 does not recite, for example, that the front-view lens portion is directly affixed to the front frame portion).

To claim 4, Conan further discloses a swimming goggle structure wherein the front 20frame portion of each of the frames communicate with the respective side frame portion of each of the frames (annotated Figures 1a-1c; para. 0044).

To claim 6, Conan further discloses a swimming goggle structure wherein the angle is defined between an outer side of the side-view lens portion and the front-view lens portion and is greater than or equal to 90 degrees (annotated Figure 1d).

Claims 1, 3, and 7-9 are rejected, insofar as definite and as best understood by Examiner under 35 U.S.C. 102(a)(1) as being anticipated by USPN 8,042,199 Chiang (Chiang 199).
To claim 1, Chiang 199 discloses a swimming goggle structure (1), comprising a frame (201,202,203) the frame including a left frame (201), a right frame (202) and a bridge frame (203) for connecting the left frame and the right frame (see Figures 1-4; col. 2, lines 12-35), two lenses (21) a first lens being mounted to the left frame and a second lens mounted to the 5right frame (see Figures 1-4; col. 2, lines 12-35), each of two lenses including a front-view lens portion and a side-view lens portion at one side thereof (annotated Figure 1, see below; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion) for broadening a wearer's visual field, an angle being formed between the front-view lens portion and the side-view lens portion (annotated Figure 1; there is a 180 degree angle between the front-view lens portion and the side-view lens portion).

    PNG
    media_image3.png
    1031
    761
    media_image3.png
    Greyscale

claim 3, Chiang 199 further discloses a swimming goggle structure wherein the left frame and the right frame each include a front frame portion, a side frame portion, and a temple portion (annotated Figure 1), the front frame portion is located at a front 15side of the left frame/the right frame; the side frame portion is located between the front frame portion and the temple portion (annotated Figure 1), the front-view lens portion is mounted to the front frame portion, and the side-view lens portion is mounted to the side frame portion (annotated Figure 1; inasmuch as currently claimed, in a fully-assembled configuration as depicted in Figures 1-4, all portions of lenses 21 are considered to be mounted to all portions of frame 201,202,203; Examiner respectfully notes that claim 1 does not recite, for example, that the front-view lens portion is directly affixed to the front frame portion).

To claim 7, Chiang 199 further discloses a swimming goggle structure wherein an inner side edge of each of the left frame and the right frame is formed with a receiving groove (23), either side of the bridge frame is provided with a post (204) corresponding to the receiving groove, and the post is detachably inserted in the receiving groove (see Figures 1-4; col. 2, lines 12-35).

To claim 8, Chiang 199 further discloses a swimming goggle structure wherein the receiving groove includes a cylindrical groove (232) and an opening groove (231) communicating with the cylindrical groove, the cylindrical groove has a diameter greater than a width of the opening groove (see Figures 1-4; col. 2, lines 12-35); the post includes a limiting post (206) corresponding to the cylindrical groove and a limiting rib 205) 20connected to the limiting post and corresponding to the opening groove the limiting post is inserted into the cylindrical groove, and the limiting rib is inserted into the opening groove (see especially Figure 1; col. 2, lines 12-35).

To claim 9, Chiang 199 further discloses a swimming goggle structure further comprising a strap (3,5,6), the strap being connected to the temple portion (see all Figures), the temple portion 5being formed with a receiving hole (20) for insertion of the strap, a rear end of the receiving hole being provided with an engaging groove (annotated Figure 1), a bottom of the engaging groove being provided with a limiting hole (annotated Figure 1); either end of the strap being provided with an engaging block matching the engaging groove, the engaging block being provided with a limiting protrusion 10corresponding to the limiting hole (annotated Figure 6, see below), the end of the strap being inserted into the receiving hole, the engaging block being engaged in the engaging groove, and the limiting protrusion being located in the limiting hole (annotated Figures 1 and 6).

    PNG
    media_image4.png
    1012
    964
    media_image4.png
    Greyscale

Claims 1, 5, and 10 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over USPN 8,266,725 Chiang (Chiang 725).
To claim 1, Chiang 725 discloses a swimming goggle structure (1), comprising a frame (2,3,4) the frame including a left frame (2), a right frame (3) and a bridge frame 4) for connecting the left frame and the right frame (see Figures 1-3; col. 2, lines 16-43), two lenses (20,200,30,300) a first lens being mounted to the left frame and a second lens mounted to the 5right frame (see Figures 1-3; col. 2, lines 16-43), each of two lenses including a front-view lens portion and a side-view lens portion at one side thereof (the front-view lens portions are portions 200,300 and the side-view lens portions are portions 20,30; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion) for broadening a wearer's visual field, an angle being formed between the front-view lens portion and the side-view lens portion (see Figures 1-3; col. 2, lines 16-43).

To claim 5, Chiang 725 further discloses a swimming goggle structure wherein a rear end of the side-view lens portion is formed with an engaging outer flange (21), the left frame and the right frame each have an engaging hole (605), the engaging hole is provided with an engaging inner flange (607) matching the engaging 5outer flange, and the engaging outer flange abuts against the engaging inner flange (see especially Figure 1; col. 2, line 61 – col. 3, line 55).

To claim 10, Chiang 725 further discloses a swimming goggle structure further comprising a pair of soft rubber pads (5) configured to be attached to the wearer's face, the pair of soft 15rubber pads being connected to an inner edge of the frame (see Figures 1-3; col. 2, lines 44-49).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Examiner, Art Unit 3732